DETAILED ACTION
This communication responsive to the Application No. 17/698,302 filed on March 18,
2022. a preliminary amendment was filed on 10/04/2022 in which claims 1-22 have been canceled, and claims 23-42 have been added new. Claims 23-42 are pending and are directed towards PROTECTING DATA INTEGRITY IN A CONTENT DISTRIBUTION NETWORK.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2016 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,281,804 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current invention and U.S. Patent No. 11,281,804 B1 are drawn to a methods and systems for protecting data integrity in a content distribution network. Although some of the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations from the present application and U.S. Patent No. 11,281,804 B1are significantly similar and the claimed features seem to be identical with various obvious alternate method of protecting data integrity in a content distribution network.  
Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375. 
The table below compares the independent claims of the instant application and the U.S. Patent No. 11,281,804 B1. Other dependent claims have similar features. 

Instant Application: 17/698,302
Patent No. 11,281,804 B1
Claim 23: A system, comprising: a plurality of computers of a content distribution network configured to provide content to one or more clients requesting the content, wherein the content is sourced from one or more origin servers, the content distribution network comprising a plurality of layers for servicing content requests; 
wherein the content distribution network is configured to: 
receive a request for one or more content items; determine that the request for the one or more content items cannot be fulfilled at a given layer of the content distribution network; 
propagate the request for the one or more content items upstream through one or more layers of the plurality of layers of the content distribution network, until the request can be fulfilled by a particular layer of the plurality of layers of the content distribution network, wherein the propagated request identifies one or more validation parameters; 
provide, by the particular layer, a response to the request for the one or more content items, wherein the response comprises a validation encoding of the one or more validation parameters, and the one or more requested content items; 
propagate the response to the request for the one or more content items downstream through one or more same or different layers of the content distribution network, wherein the response is validated at each of the one or more same or different layers of the content distribution network based at least in part on the one or more validation parameters, and wherein the response comprises the validation encoding of the one or more validation parameters, and the one or more requested content items; and provide the response to the request for the one or more content items.
 Claim 24. The system of claim 23, wherein to validate the response, the one or more same or different layers of the content distribution network are configured to: generate an encoding of one or more values of the identified one or more validation parameters; compare the received validation encoding of the one or more validation parameters, from the response to the request for the one or more content items, to the generated encoding; and validate, responsive to the compare indicating a match, the validation encoding of the response.
Claim 1: 1. A system, comprising: one or more computers of a content distribution network configured to provide content via a point of presence to clients requesting the content, wherein the content is sourced from one or more origin servers, the content distribution network comprising one or more layers for servicing content requests, wherein a given layer of the one or more layers comprises: one or more processors and associated memory configured to implement a content request handler that is configured to: 
responsive to a determination that a request for a content item received at the given layer cannot be fulfilled at the given layer: 
designate one or more parameters as one or more validation parameters; 
identify the designated one or more parameters as the one or more validation parameters in a request for the content item to an upstream layer; and send the request for the content item to the upstream layer, wherein the request identifies the one or more validation parameters; and a same or different one or more processors and associated memory configured to implement a content validation component that is configured to:
 generate an encoding of one or more values of the designated one or more parameters; receive a response to the request from the upstream layer comprising a validation encoding of the designated one or more parameters; compare the validation encoding of the designated one or more parameters, from the response to the request received from the upstream layer, to the generated encoding; and validate, responsive to the compare indicating a match, the response to the request received from the upstream layer; wherein the given layer of the content distribution network is further configured to, responsive to the validation of the response by the content validation component, use content obtained from the validated response to respond to the request for the content item.
Claim 30: A method, comprising: receiving, by a content distribution network configured to provide content to one or more clients requesting the content, a request for one or more content items, wherein the content is sourced from one or more origin servers, and wherein the content distribution network comprises a plurality of layers for servicing content requests; determining that the request for the one or more content items cannot be fulfilled by a given layer of the content distribution network; propagating the request for the one or more content items upstream through one or more layers of the plurality of layers of the content distribution network, until the request can be fulfilled by a particular layer of the plurality of layers of the content distribution network, wherein the propagated request identifies one or more validation parameters; providing, by the particular layer, a response to the request for the one or more content items, wherein the response comprises a validation encoding of the one or more validation parameters, and the one or more requested content items; propagating the response to the request for the one or more content items downstream through one or more same or different layers of the content distribution network, wherein the response is validated at each of the one or more same or different layers of the content distribution network based at least in part on the one or more validation parameters, and wherein the response comprises the validation encoding of the one or more validation parameters, and the one or more requested content items; and providing the response to the request for the one or more content.
Claim 6: A method, comprising: designating, by a content request handler of a given layer of one or more layers of a content distribution network that provides content via a point of presence to a plurality of clients requesting the content, and responsive to a determination that a request for a content item received at the given layer cannot be fulfilled at the given layer, one or more parameters as one or more validation parameters; identify the designated one or more parameters as the one or more validation parameters in a request for the content item to an upstream layer; sending the request for the content item to the upstream layer, wherein the request identifies the one or more validation parameters; generating an encoding of one or more values of the designated one or more parameters; receiving a response to the request for the content item from the upstream layer comprising a validation encoding of the designated one or more parameters; comparing the validation encoding of the designated one or more parameters, from the response to the request received from the upstream layer, to the generated encoding; validating, responsive to the comparing indicating a match, the response to the request received from the upstream layer; and using, responsive to validating the response, content obtained from the validated response to respond to the request for the content item
Claim 37: One or more non-transitory computer-readable storage media storing program instructions, that when executed on or across one or more processors of a content distribution network that provides content sourced from one or more origin servers to a plurality of clients requesting the content, and wherein the content distribution network comprises a plurality of layers for servicing content requests, cause the one or more processors to: receive a request for one or more content items; determine that the request for the one or more content items cannot be fulfilled by a given layer of the content distribution network; propagate the request for the one or more content items upstream through one or more layers of the plurality of layers of the content distribution network, until the request can be fulfilled by a particular layer of the plurality of layers of the content distribution network, wherein the propagated request identifies one or more validation parameters; provide, by the particular layer, a response to the request for the one or more content items, wherein the response comprises a validation encoding of the one or more validation parameters, and the one or more requested content items; propagate the response to the request for the one or more content items downstream through one or more same or different layers of the content distribution network, wherein the response is validated at each of the one or more same or different layers of the content distribution network based at least in part on the one or more validation parameters, and wherein the response comprises the validation encoding of the one or more validation parameters, and the one or more requested content items; and provide the response to the request for the one or more content items.
Claim 15: One or more non-transitory computer-readable storage media storing program instructions, that when executed on or across one or more processors of a given layer of one or more layers of a content distribution network that provides content via a point of presence to a plurality of clients requesting the content, cause the one or more processors to: designate, by a content request handler of the given layer, and responsive to a determination that a request for a content item received at the given layer cannot be fulfilled at the given layer, one or more parameters as one or more validation parameters; identify the designated one or more parameters as the one or more validation parameters in a request for the content item to an upstream layer; send the request for the content item to the upstream layer, wherein the request identifies the one or more validation parameters; generate an encoding of one or more values of the designated one or more parameters; receive a response to the request for the content item from the upstream layer comprising a validation encoding of the designated one or more parameters; compare the validation encoding of the designated one or more parameters, from the response to the request received from the upstream layer, to the generated encoding; validate, responsive to the comparing indicating a match, the response to the request received from the upstream layer; and use, responsive to validating the response, content obtained from the validated response to respond to the request for the content item.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492